Citation Nr: 0812946	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  07-01 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
to include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The veteran was diagnosed with erectile dysfunction in 
November 2004 by his private physician.

2.  The weight of the evidence of record does not relate the 
veteran's erectile dysfunction to his military service or to 
a service-connected disorder.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by 
military service, and is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a letter dated in July 
2005 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication); 
Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A VA 
opinion was obtained with respect to the issue on appeal in 
February 2006; the veteran was also accorded a VA examination 
in October 2006.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  In order to 
show that a disability is proximately due to or the result of 
a service-connected disease or injury, the veteran must 
submit competent medical evidence showing that the 
disabilities are causally-related.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994).

In this case, the veteran claims that his erectile 
dysfunction is related to his 
service-connected diabetes mellitus, type 2.  To that end, 
there is no evidence that relates the veteran's erectile 
dysfunction directly to his military service or to any 
incident therein.  Accordingly, service connection for 
erectile dysfunction on a direct basis is not warranted.  See 
38 C.F.R. §§ 3.303.

After careful consideration, the Board concludes that the 
weight of the evidence of record also does not support a 
grant of service connection for erectile dysfunction on a 
secondary basis.  The veteran's private physician stated in 
August 2005 that the veteran's erectile dysfunction was 
diagnosed in November 2004, and was most likely due to his 
diabetes and/or his chronic liver disease.  Conversely, both 
the February 2006 VA opinion and the October 2006 VA 
examiner, having reviewed the veteran's claims file, 
concluded that it was less likely than not that the veteran's 
erectile dysfunction was related to his diabetes mellitus, 
type 2, on the basis that the condition would have had a 
significantly later onset had it been related to the 
veteran's diabetes; the February 2006 VA opinion also noted 
that it was more likely the veteran's erectile dysfunction 
was related to one of his nonservice-connected conditions (to 
include liver disease, depression, and/or ethanol intake).  

In this case, the Board affords more weight to the February 
2006 and October 2006 VA examiners, because they were made in 
conjunction with consideration of the veteran's entire 
medical history as noted in his claims file, provided 
rationale for their opinions, and contain no speculation.  
Conversely, the veteran's private physician's August 2005 
opinion is inconclusive, and thus speculative, as to whether 
the veteran's nonservice-connected chronic liver disease, or 
his service-connected diabetes, caused his erectile 
dysfunction.  See, e.g., Perman v. Brown, 5 Vet. App. 237, 
241 (1993) (finding that an opinion that did not provide a 
yes or no opinion constituted non-evidence in support of 
service connection).  Primarily for this reason, and also 
because the private physician provided no rationale, this 
opinion cannot be afforded more than minimal probative value.  
While the Board may not ignore a medical opinion, it is not 
error for the Board to favor the opinion of one competent 
medical expert over that of another; rather, it is the 
Board's duty to assess the credibility and probative value of 
evidence, and it may assign greater probative weight to one 
medical opinion than to another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Accordingly, because the weight of the 
evidence does not support a nexus between the veteran's 
erectile dysfunction and his diabetes mellitus, type 2, or 
another service-connected disorder, service connection for 
erectile dysfunction on a secondary basis is not warranted.

During the September 2007 hearing before the Board, the 
veteran and his representative both asserted that the date of 
diagnosis of the veteran's diabetes and the date of onset of 
his erectile dysfunction were not valid reasons for 
concluding that there was no nexus between the two 
conditions, on the basis that diabetes mellitus often exists 
for years prior to being diagnosed.  However, statements from 
the veteran as to the relationship between his erectile 
dysfunction and his diabetes are not probative, as it is well 
established that a layperson without medical training, such 
as the veteran, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a) (1).  

Because there is no evidence of erectile dysfunction in 
service, and the weight of the evidence does not relate the 
veteran's erectile dysfunction to service or to a service-
connected disability, the preponderance of the evidence is 
against his claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for erectile dysfunction is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


